On Motion for Rehearing.
We are asked to review and change our conclusion that tbe evidence in this case, aside from that of tbe prosecutrix, tended to show that appellant bad carnally known ber. Just bow far this court may go in its interpretation of tbe expression “tending to connect tbe defendant with tbe offense committed,” as used in speaking of corroborating evidence in article SOI of our Code of Criminal Procedure, has not been held and to our minds it is not capable of exact definition. It is well settled that the corroboration may be by circumstances, and it seems to us that with varying cases evidence of greater or less cogency might be demanded as tending to show tbe connection of tbe accused with tbe crime. Tbe real theory of tbe law is that tbe accomplice through connection with tbe crime becomes prima facie unworthy of credit, and that tbe state should not be permitted to rest a conviction upon tbe testimony of one who is thus unworthy, and that tbe rule will be laid down as in our statute that there must be corroboration of such accomplice in every case, which corroboration must go to tbe extent of tending to connect the accused with tbe commission of tbe offense. That there would be necessity for more cogent corroboration in tbe case of a hardened criminal who bad been participating in crime and probably bad brought about tbe crime under investigation and bad then turned state’s evidence, than would be required where tbe witness was a young woman of previous good character and reputation who bad fallen in love with a man and as a result thereof been led astray from tbe paths of virtue, but who might in all other respects be apparently worthy, would seem easily possible.
Reverting to tbe facts of this case, we observe that tbe birth of a child to prosecutrix shows ber intercourse with some man. If married it would be attributed to ber bus-band. If unmarried but engaged to marry, as appears without dispute in this case, and in constant association about the time of conception with the man to whom sbe was engaged and whom sbe expected to marry, these would be circumstances which would tend to support tbe proposition that her intended husband was tbe father of tbe child. Such proposition would'be further strengthened by tbe circumstances that sbe was shown to be of good reputation for virtue and chastity and that no suggestion was made in tbe record or otherwise of any unchaste conduct on ber part with other men. In our opinion tbe circumstances meet tbe demand of tbe law.
Tbe motion for rehearing will be overruled.